DETAILED ACTION
EXAMINER’S AMENDMENT
Claim 54 has been amended as follows:
Limitation “indicate, to a terminal device, a scheduling configuration for a device to device, D2D, transmission of the terminal device,” is removed.

Per phone interview with Aliyar Attaran, Reg. No. 78,694, new apparatus claim 54 should comprise the same limitations as corresponding amended & allowed method claim 20.  Hence, in place of 312 rules amendment submission, Applicant called for an Examiner’s Amendment to remove new apparatus claim 54’s first limitation, hence becoming equal as the allowed method claim 20.  (Both method claim 1 and corresponding apparatus claim 53 already have same features hence unneeded change).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469